Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed August 6, 2020 is acknowledged.  Claims 2-3, 5, 10, 15-24, 37-45, 47-48 and 50 are cancelled. Claims 1, 8, 46 and 53 are amended. Claims 1, 4, 6-9, 11-14, 25-36, 46, 49, and 51-54 are pending. Claims 12 and 25-36 are withdrawn without traverse (field 7/15/11) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
4.	Claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 are under examination with respect to TGF/VEGF/FGF-2 plasmids as the first agent and IGF-1/BMP-2 plasmids as the second agent in this office action.


Claim Rejections/Objections Withdrawn
6.	The rejection of claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sosnowski et al. (US7534774) in view of Li (I) (US2008/0020016) and Li (II) (US7622139) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on August 6, 2020, the following rejections are maintained.
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  the limitation “an injectable …. implant first and second carriers…. alignate hydrogel, wherein…..including……..releasing…..” is grammatically awkward and the spelling of “alginate” is incorrect.  Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  the limitation “the the injectable liquid alginate hydrogel…” is grammatically awkward. Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 are indefinite because the term "differentially” recited in independent claim 1 or 46 is a relative term which renders the claim indefinite.  The term "differentially releasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “differentially releasing”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered “differentially releasing” as recited in the claim. Thus the claim is indefinite. The rest of the claims are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4, 6-9, 11 and 13-14 as amended are drawn to an injectable bioresorable hydrogel implant composition comprising i) an injectable liquid alginate hydrogel that forms an in situ implant; ii) first and second carrier materials comprising degradable microparticles and/or nanoparticles dispersed within the injectable liquid alginate, wherein the two carrier materials are made of Calcium phosphate (CaP) nanoparticle, PLGA microparticles, or combinations thereof, and contain two different bioactive agents that are either a plasmid DNA or RNAi and can be differentially, sequentially and/or controllably released from the carrier materials through degradation and/or diffusion of the carrier materials; and iii) at least one cell including a progenitor cell dispersed within the injectable liquid alginate hydrogel. 
Claims 46, 49 and 51-54 as amended are drawn to an injectable bioresorbable hydrogel implant composition as in claim 1, and wherein the first and second bioactive 
The claims encompass a genus of the claimed injectable bioresorable hydrogel implant compositions, a genus of first and second carrier materials that are selected from CaP nanoparticles, PLGA or combination thereof and can differentially, sequentially and/or controllably release two different bioactive agents that are either a plasmid DNA or RNAi, a genus of two different bioactive agents, a genus of plasmid DNA and a genus of RNAi. Claims 4 and 49 encompass a genus of first carrier materials with a genus of release profile different from the second carrier materials. Claims 6 and 51 encompass a genus of carrier materials that degrade or diffuse before the second carrier materials. Claims 7 and 52 encompass a genus of first carrier materials allowing more rapid release or diffusion when compared to the second carrier materials. Claims 8 and 53 encompass a genus of attachment molecule for facilitating attachment of the cells to the injectable liquid alginate hydrogel. Claims 9 and 54 encompass a genus of growth factor to increase the proliferation and/or differentiation of a genus of the cell.
On p. 21-34 of the response, Applicant argues that claims 1 and 46 have been amended to recite a bioresorbable implant composition that comprises (i) an injectable liquid alginate hydrogel; (ii) degradable first and second carrier materials selected from CaP nanoparticles, PLGA mciroparticles and combination thereof and that the first and second carrier materials include (iii) first and second bioactive agents including plasmid DNA or RNAi; and (iv) at least one cell, and wherein the first and second carrier materials can differentially, sequentially and/or controllably release the first and second 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163-2163.03, the specification fails to provide sufficient description or information to demonstrate that Applicant is in possession of the claimed genus injectable bioresorbable hydrogel implant composition, the claimed genus of first and second carrier materials that can differentially, sequentially and/or controllably release two different bioactive agents, the claimed genus of first carrier materials with a genus of release profile different from the second carrier materials (claims 4 and 49), the claimed genus of carrier materials that degrade or diffuse before the second carrier materials (claims 6 and 51), the claimed genus of first carrier materials allowing more rapid release or diffusion when compared to the second carrier materials (claims 7 and 52); the claimed genus of two different bioactive agents, the claimed genus of plasmid DNA and the claimed genus of RNAi, the claimed genus of attachment molecule for 
i. Applicant has not disclosed sufficient species for the broad genus of injectable bioresorbable hydrogel implant composition and the broad genus of first and second carrier materials that can differentially, subsequently and/or controllably release two different bioactive active agents that are plasmid DNA or RNAi through degradation and/or diffusion of CaP nanoparticles, PLGA microparticles or combinations thereof or in temporal release profiles, or different release profiles as recited in claims 1, 4, 6-8, 46, 49 and 51-54.
ii. The specification only describes injection of a mixture of CaP-DNA nanoparticles, preosteoblasts cells mixed with irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) in C.B-17 SCID mice and lacZ expression can be found in preosteoblast cells transfected with CaP-DNA encoding LacZ, and experiments of how to synthesize PLGA microspheres including BSA (see examples 5-10).  In addition, Augst et al. teach that alginate gels are inert because mammalian cells do not have receptors for alginate polymers and a solution is to couple cellular adhesion molecules such as laminin, fibronectin and collagen to alginate; however, coupling a whole cell adhesion molecule to alginate can result in non-specific interaction, which makes the coupling difficult to control (see p. 628-629, Augst et al., Macromol. Biosci. 2006; 6:623-633).   
iii. The specification fails to provide sufficient description or information as to what contents and structures for the claimed carrier materials selected from CaP differentially, sequentially and/or controllably release two different structurally and functionally undefined bioactive agents including undefined plasmid DNAs/RNAi through degradation and/or diffusion of the carrier materials or in specific temporal profiles or different release profiles. The specification provides no structural and functional relationship among the two claimed structurally and functionally undefined carrier materials (i.e. CaP nanoparticles, PLGA microparticles or combinations thereof with no defined contents and structures), and differentially, sequentially and/or controllably releasing the two claimed structurally and functionally undefined bioactive agents (i.e. plasmid DNAs/RNAi) through degradation and/or diffusion of the claimed carrier materials or in temporal release profiles or different release profiles. The structural and functional relationship between the claimed carrier materials and the claimed “differential, sequential and/or controllably release the bioactive agents through degradation and/or diffusion of the carrier materials or in temporal release profiles is not known. 
The structural and functional relationship between the claimed first and second bioactive agents including plasmid DNA or RNAi differentially, sequentially and/or controllably released from the first and second carrier materials and the claimed carrier materials that are selected from CaP nanoparticles, PLGA microparticles or combination thereof is not known. It is also not known what and whether the second DNA plasmid or RNAi can be differentially, sequentially and/or controllably released after the release of the first DNA plasmid or RNAi and what and whether the first DNA plasmid/RNAi are and can be released before the second DNA plasmid/RNAi through degradation and/or diffusion.

iv. The structural and functional relationship between the claimed genus of attachment molecule for facilitating attachment of the cells to the injectable liquid alginate hydrogel and SEQ ID NO:1 or the irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) is unknown. Since the common characteristics/features of other attachment molecule for facilitating attachment of the cells to the injectable liquid alginate hydrogel are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
v. The structural and functional relationship between the claimed genus of growth factor to increase the proliferation and/or differentiation of other cells and growth factors (TGF-beta, VEGF and/or FGF-2, IGF-1 and/or MBP-2) on CD34+MSC is unknown. Since the common characteristics/features of other growth factors on other cells are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of injectable bioresorbable hydrogel implant compositions, the genus of first and second carrier materials that can differentially, sequentially and/or controllably release two different bioactive agents, the genus of first carrier materials with a genus of release profile different from the second carrier materials, the genus of carrier materials that degrade or diffuse before the second carrier materials, the genus of first carrier 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Therefore, the claimed injectable bioresorbable hydrogel implant compositions have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.  Accordingly, the rejection of claims 1, 4, 6-9, 11, 13-14, 46, 49 and 51-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Conclusion

10.	NO CLAIM IS ALLOWED.



11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simmons et al. (Bone, 2004; 35:562-569) teach an injectable bioresorable hydrogel implant composition comprising i) an injectable liquid alginate hydrogel that forms an in situ implant; ii) TGF-beta and BMP-2; and iii) bone marrow stromal cells (i.e.at least one cell including a progenitor cell) dispersed within the injectable liquid alginate hydrogel (see abstract; p. 563-566). 
Sosnowski et al. (US7534774) teaches an injectable bioresorbable DNA-matrix hydrogel implant pharmaceutical composition comprising at least one nucleic acid molecule and a biocompatible matrix, wherein the nucleic acid molecule is a DNA molecule, an RNA molecule, an antisense nucleic acid molecule, a linear nucleic acid molecule or a plasmid vector, wherein the biocompatible matrix is a biological matrix comprising a polymer or a synthetic matrix comprising a polymer as  related to independent claims 1 and 46 (see abstract; col. 4-9; col. 5, lines 41-53; col.10; col. 12-21; col. 28-31; col. 38-46, examples 1-11; in particular); wherein the matrices may take the form of implants, lyophilized components, gels, patches, powders or nanoparticles and allow for sustained release of the nucleic acid over prolonged periods of time while also allowing repair cell in-growth (see col.13-21, in particular); wherein the DNA molecule encoding a therapeutic protein includes TGF, FGF, PDGF, IGF, HGF, EGF. CTGF or BMP (see col.4-8, col. 21, in particular); wherein the biocompatible matrix is a biological matrix comprising a polymer wherein the biological matrix includes a polymer 
Kumta et al. (US2008/0095820, published Apr 24, 2008, priority Apr 18, 2002; also issued as US7776600) teaches a composition, comprising a complex of hydroxyapatite and a biomolecule, and a polymer matrix; wherein the hydroxyapatite has a size of 20 to 50 nanometers; wherein the biomolecule includes a DNA plasmid encoding IGF, VEGF, TGF-beta, BMP2-2/4 or RNAi; and wherein the polymer matrix is selected from the group consisting of fibrin, collagen, glycosaminoglycans, chitin, chitosan, hyaluronic acid, polysaccharides, starch, carrageenan, alginate, heparin, glycogen, cellulose, polylactide (PLA), polylactide-co-glycolide ( PLGA), polyglycolic acid (PGA), polyurethane, polycaprolactone, polymethyl methacrylate (PMMA), polyamino acids, poly-L-lysine, polyethyleneimine, poly-anhydrides, polypropylene-fumarate, polycarbonates, polyamides, polyanhydrides, polyortho esters, polyacetals, polycyanoacrylates, degradable polyurethanes, and combinations of any thereof (see [0053]-[0055]; [0059]; [0077]; [0125]-, example 4; claims 1-23, in particular). 
Eliaz et al. (Gene Therapy 2002; 9:1230-1237) teaches in situ forming degradable PLGA DNA-containing implants (abstract; p. 1231-1236).
Xu et al. teach an injectable gel comprising alginate and bone marrow stem cells transduced with a human BMP2 gene (see p. 290).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
April 9, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649